EXHIBIT A
From:              Gatz, Lara (USANYE)
To:                Larry Krantz
Cc:                Durham, John (USANYE); Geraci, Justina (USANYE); Brad Gershel; Lisa Cahill; Monju, Erin; Vinegrad, Alan
Subject:           RE: US v. McPartland & Spota, 17-CR-587 (JMA)
Date:              Monday, August 26, 2019 5:49:13 PM



Larry - in response you your email see below.

From: Larry Krantz <lkrantz@krantzberman.com>
Sent: Monday, August 26, 2019 2:05 PM
To: Gatz, Lara (USANYE) <LGatz@usa.doj.gov>
Cc: Vinegrad, Alan <avinegrad@cov.com>; Geraci, Justina (USANYE) <jgeraci@usa.doj.gov>; Durham, John (USANYE)
<JDurham2@usa.doj.gov>; Lisa Cahill <lcahill@krantzberman.com>; Monju, Erin <emonju@cov.com>; Brad Gershel
<gershelb@ballardspahr.com>
Subject: Re: US v. McPartland & Spota, 17-CR-587 (JMA)

Lara:

Thank you for speaking with me today. This will confirm our conversation in which you advised me:

1. You will provide us with the dates of empanelment of the Grand Juries investigating Burke 1 and Burke 2. If the defense
wishes to offer these dates at trial, we can discuss a stipulation or disclosure of the actual orders.
            Yes

2. You have spoken with James Hickey and he has confirmed, and is prepared to testify under oath, that other than his two
hospitalizations that have been disclosed, for the time period 2013 to the present, he has not seen any medical professionals
for any physical, mental, or psychiatric conditions (and therefore there are no records of such).
           Yes – however, please be reminded that we have moved to preclude any cross-examination of Hickey
           about any purported mental or psychiatric conditions, as none exist. We continue to await the Court’s
           ruling in that regard. Thus, in our conversation, I did not mean to suggest we intend to elicit this
           information, as we do not.

You said the only exception to this was a visit to an eye doctor, which you believed to have been disclosed in your
letter to the Court dated July 31, 2019. I am having trouble finding that, so perhaps you can point me to it?
        Letter to the Court dated 7/31/19

           FN#1 - At the request of defense counsel, the Government has sought, via subpoena duces tecum,
           additional hospitalization and medical records for this witness, but has received no other records.
           According to information provided by the Stony Brook University Hospital System in response to the
           subpoena, Hickey has been seen as a patient at certain out-patient practices, in particular: (a) in 1998,
           Hickey saw a dermatologist affiliated with Stony Brook; (b) in 1999, Hickey saw an ophthalmologist
           affiliated with Stony Brook; and (c) in 2002, Hickey saw a gastroenterologist affiliated with Stony Brook.

           FN #2 - Hickey did not seek further treatment for alcohol abuse (after the 2014 hospitalization).

3. You stated that you would be withdrawing your 404(b) notice as to the Foley wiretap.
            Yes

Please confirm the above. Thank you for your courtesies.

Best,

Larry

Larry H. Krantz
KRANTZ & BERMAN LLP
747 Third Avenue, 32nd FL
New York, New York 10017
212-661-0009
www.krantzberman.com

WHITE PLAINS OFFICE:
140 Grand Street
White Plains, NY 10601

*WHITE-COLLAR CRIMINAL DEFENSE
*COMPLEX BUSINESS LITIGATION
*FINRA AND SEC MATTERS
*EMPLOYMENT LITIGATION

Web bio:  

http://www.krantzberman.com/attorneys/larry-krantz/

The above message is from an attorney and may be legally privileged or otherwise confidential. If received in error, please
delete immediately and notify sender. Thank you.

Sent from my iPhone

On Aug 22, 2019, at 6:21 PM, Gatz, Lara (USANYE) <Lara.Gatz@usdoj.gov> wrote:

      I am advised that the clerk of the court is the proper place at which to obtain this information.

      On Aug 22, 2019, at 11:43 AM, Larry Krantz <lkrantz@krantzberman.com> wrote:

             AUSA’s:

             In connection with the above matter the defendants request production of any and all orders
             empaneling the EDNY grand jury or juries that investigated the assault of Christopher Loeb by
             James Burke, or the obstruction of that investigation.

             Thanks for your courtesies.

             Larry

             Larry H. Krantz
             KRANTZ & BERMAN LLP
             747 Third Avenue, 32nd FL
             New York, New York 10017
             212-661-0009
             www.krantzberman.com

             WHITE PLAINS OFFICE:
             140 Grand Street
             White Plains, NY 10601

             *WHITE-COLLAR CRIMINAL DEFENSE
             *COMPLEX BUSINESS LITIGATION
             *FINRA AND SEC MATTERS
             *EMPLOYMENT LITIGATION
Web bio:

http://www.krantzberman.com/attorneys/larry-krantz/

The above message is from an attorney and may be legally privileged or otherwise confidential. If
received in error, please delete immediately and notify sender. Thank you.


From: Gatz, Lara (USANYE) <Lara.Gatz@usdoj.gov>
Sent: Tuesday, August 20, 2019 2:44 PM
To: Larry Krantz <lkrantz@krantzberman.com>
Cc: Vinegrad, Alan <avinegrad@cov.com>; Geraci, Justina (USANYE) <Justina.Geraci@usdoj.gov>;
Durham, John (USANYE) <John.Durham2@usdoj.gov>; Lisa Cahill <lcahill@krantzberman.com>;
Monju, Erin <emonju@cov.com>; Brad Gershel <gershelb@ballardspahr.com>
Subject: RE: US v. McPartland & Spota, 17-CR-587 (JMA)

In response to your other requests, see below:

       (a) records of any other hospitalizations or out-patient treatments, between January
           1, 2013 and the present, related to Hickey’s alcoholism, pancreatitis, delirium,
           hallucinations, TIA, stroke, or any other medical or mental condition that may
           affect memory or perception;
           We have no documents responsive to this request.

       (b) for the time period December 2015, any records relating to an incident wherein
           Hickey refused to leave his office and/or threatened suicide in any way;
           We have no documents responsive to this request.

       (c) for the time period between January 1, 2013 and the present, any SCPD records
           relating to Hickey’s medical or mental conditions, including but not limited to any
           incident described in the Hickey hospitalization records produced to us on August
           16, 2019, as well as any incident described in (a) and (b), above;
           We have no documents responsive to this request.

       (d) all statements made to the government by or on behalf of Hickey as to his
           hospitalizations, out-patient treatments, alcoholism, pancreatitis, delirium,
           and/or any other medical and/or mental conditions; and
           We decline to provide you information responsive to this request as it 3500
           material which will be provided in due course.

             (e) records of any pension or retirement submissions made by Hickey.
                  We have no documents responsive to this request.

From: Gatz, Lara (USANYE)
Sent: Tuesday, August 20, 2019 1:27 PM
To: Larry Krantz <lkrantz@krantzberman.com>
Cc: Vinegrad, Alan <avinegrad@cov.com>; Geraci, Justina (USANYE) <jgeraci@usa.doj.gov>;
Durham, John (USANYE) <JDurham2@usa.doj.gov>; Lisa Cahill <lcahill@krantzberman.com>;
Monju, Erin <emonju@cov.com>; Brad Gershel <gershelb@ballardspahr.com>
Subject: US v. McPartland & Spota, 17-CR-587 (JMA)

Yes,

In reviewing the affidavit again, I noticed that in paragraph #4 and paragraph #13 “CW #2”
was incorrectly included once in each paragraph. This is a typo and should have read “CW
#1” (as indicated below).

4.         The SUBJECT BOX is box number 251, a 5” x 10” safe deposit box located at TD Bank,
2822 Middle County Road, Lake Grove, New York, 11755 (the “TD BANK LOCATION”).
According to records obtained from TD Bank, on or about February 24, 2016, the SUBJECT
BOX was leased by xxxxxx and CS #1.   I am aware, and have been informed by CS #1, that
xxxxxxxxx.   CS #1 describes himself as a childhood friend of BURKE’S.    

13.       Then, on February 25, 2016, CS #1, and three other individuals whose identities are
known to the government, visited BURKE at the Metropolitan Detention Center in Brooklyn,
New York. During that jail visit, CS #1 informed BURKE that MCPARTLAND had asked CS #1
for a $25,000 loan. At the conclusion of the jail visit, BURKE told CS #1 that he would
provide CS #1 the $25,000 and told CS #1 to tell MCPARTLAND that he, CS #1, would “get”
MCPARTLAND the money.

We are discussing your other requests and will get back to you shortly.

From: Larry Krantz <lkrantz@krantzberman.com>
Sent: Monday, August 19, 2019 8:53 AM
To: Gatz, Lara (USANYE) <LGatz@usa.doj.gov>
Cc: Vinegrad, Alan <avinegrad@cov.com>; Geraci, Justina (USANYE) <jgeraci@usa.doj.gov>;
Durham, John (USANYE) <JDurham2@usa.doj.gov>; Lisa Cahill <lcahill@krantzberman.com>;
Monju, Erin <emonju@cov.com>; Brad Gershel <gershelb@ballardspahr.com>
Subject: RE: US v. McPartland & Spota, 17-CR-587 (JMA)

AUSA’s:

   1.

                                              Can you please confirm if this is correct?

   2. Now that we have preliminarily reviewed the Hickey hospitalization records, we request
      production of:

          (a) records of any other hospitalizations or out-patient treatments, between January 1,
          2013 and the present, related to Hickey’s alcoholism, pancreatitis, delirium, hallucinations,
          TIA, stroke, or any other medical or mental condition that may affect memory or
          perception;
          (b) for the time period December 2015, any records relating to an incident wherein Hickey
          refused to leave his office and/or threatened suicide in any way;
          (c) for the time period between January 1, 2013 and the present, any SCPD records
          relating to Hickey’s medical or mental conditions, including but not limited to any incident
          described in the Hickey hospitalization records produced to us on August 16, 2019, as well
          as any incident described in (a) and (b), above;
          (d) all statements made to the government by or on behalf of Hickey as to his
          hospitalizations, out-patient treatments, alcoholism, pancreatitis, delirium, and/or any
          other medical and/or mental conditions; and
          (e) records of any pension or retirement submissions made by Hickey.

This application is on behalf of Mr. McPartland and Mr. Spota. Thank you for your courtesies.

Larry
Larry H. Krantz
KRANTZ & BERMAN LLP
747 Third Avenue, 32nd FL
New York, New York 10017
212-661-0009
www.krantzberman.com

WHITE PLAINS OFFICE:
140 Grand Street
White Plains, NY 10601

*WHITE-COLLAR CRIMINAL DEFENSE
*COMPLEX BUSINESS LITIGATION
*FINRA AND SEC MATTERS
*EMPLOYMENT LITIGATION

Web bio:

http://www.krantzberman.com/attorneys/larry-krantz/

The above message is from an attorney and may be legally privileged or otherwise confidential. If
received in error, please delete immediately and notify sender. Thank you.


From: Gatz, Lara (USANYE) <Lara.Gatz@usdoj.gov>
Sent: Wednesday, August 7, 2019 12:44 PM
To: Larry Krantz <lkrantz@krantzberman.com>
Cc: Vinegrad, Alan <avinegrad@cov.com>; Geraci, Justina (USANYE) <Justina.Geraci@usdoj.gov>;
Durham, John (USANYE) <John.Durham2@usdoj.gov>; Lisa Cahill <lcahill@krantzberman.com>;
Monju, Erin <emonju@cov.com>; Brad Gershel <gershelb@ballardspahr.com>
Subject: Re: US v. McPartland & Spota, 17-CR-587 (JMA)

The first non-scheduling conversation the USAO had with Hickey’s attorney was on 12/1/15.
 Hickey’s first meeting with his attorney was 11/18/15 (no substantive telephone or in person
conversations occurred prior to that).

On Aug 6, 2019, at 8:14 PM, Larry Krantz <lkrantz@krantzberman.com> wrote:

      Lara:

      We are still working on our response to the Hickey letter and I have a follow-up
      question to the below.

      In connection with the grand jury subpoena served on Hickey on October 30, 2015,
      were there prior communications with his counsel within the preceding several
      months? I ask because the second hospitalization is just a few days before service of
      that subpoena. Consequently, the dates of communications with Hickey’s counsel
      are important.

      Please let us know if you will provide this information.

      Thank you.

      Larry

      Larry H. Krantz
      KRANTZ & BERMAN LLP
747 Third Avenue, 32nd FL
New York, New York 10017
212-661-0009
www.krantzberman.com

WHITE PLAINS OFFICE:
140 Grand Street
White Plains, NY 10601

*WHITE-COLLAR CRIMINAL DEFENSE
*COMPLEX BUSINESS LITIGATION
*FINRA AND SEC MATTERS
*EMPLOYMENT LITIGATION

Web bio:

http://www.krantzberman.com/attorneys/larry-krantz/

The above message is from an attorney and may be legally privileged or otherwise
confidential. If received in error, please delete immediately and notify sender. Thank
you.


From: Gatz, Lara (USANYE) <Lara.Gatz@usdoj.gov>
Sent: Tuesday, August 6, 2019 10:47 AM
To: Larry Krantz <lkrantz@krantzberman.com>
Cc: Vinegrad, Alan <avinegrad@cov.com>; Geraci, Justina (USANYE)
<Justina.Geraci@usdoj.gov>; Durham, John (USANYE) <John.Durham2@usdoj.gov>;
Lisa Cahill <lcahill@krantzberman.com>; Monju, Erin <emonju@cov.com>; Brad
Gershel <gershelb@ballardspahr.com>
Subject: Re: US v. McPartland & Spota, 17-CR-587 (JMA)

One attorney proffer on December 1, 2015, which was erroneously included in the
below list. Hickey was not interviewed on that day. Sorry for the confusion.

On Aug 6, 2019, at 10:28 AM, Larry Krantz <lkrantz@krantzberman.com> wrote:

      Thanks Lara.

      We are drafting our response on the Hickey letter, and it would be very
      helpful to get a response to my question below about dates of atty
      proffers and counsel contact with the government on behalf of Hickey.
      Obviously, we are trying to determine if those dates of contact were in
      close proximity to the October 2015 hospitalization.

      Thanks again.

      Larry

      Larry H. Krantz
      KRANTZ & BERMAN LLP
      747 Third Avenue, 32nd FL
      New York, New York 10017
      212-661-0009
      www.krantzberman.com

      WHITE PLAINS OFFICE:
140 Grand Street
White Plains, NY 10601

*WHITE-COLLAR CRIMINAL DEFENSE
*COMPLEX BUSINESS LITIGATION
*FINRA AND SEC MATTERS
*EMPLOYMENT LITIGATION

Web bio:  

http://www.krantzberman.com/attorneys/larry-krantz/

The above message is from an attorney and may be legally privileged or
otherwise confidential. If received in error, please delete immediately
and notify sender. Thank you.

Sent from my iPhone

On Aug 6, 2019, at 10:19 AM, Gatz, Lara (USANYE)
<Lara.Gatz@usdoj.gov> wrote:

      One subpoena and two continuing subpoenas at the
      request of defense counsel. One interview on 1/18/17 on
      three separate topics that generated three separate
      reports.

      On Aug 5, 2019, at 4:56 PM, Vinegrad, Alan
      <avinegrad@cov.com> wrote:

             Confirmed here as well. Lara, just to
             clarify: one subpoena served three times,
             or three separate subpoenas? Also, three
             interviews on 1/18/17?

             Thanks. Alan

                     From: Larry Krantz
                     <lkrantz@krantzberman.com>
                     Sent: Monday, August 05, 2019 4:42
                     PM
                     To: 'Gatz, Lara (USANYE)'
                     <Lara.Gatz@usdoj.gov>; Vinegrad,
                     Alan <avinegrad@cov.com>; Lisa
                     Cahill <lcahill@krantzberman.com>;
                     Monju, Erin <emonju@cov.com>;
                     Brad Gershel
                     <gershelb@ballardspahr.com>
                     Cc: Geraci, Justina (USANYE)
                     <Justina.Geraci@usdoj.gov>;
                     Durham, John (USANYE)
                     <John.Durham2@usdoj.gov>
                     Subject: RE: US v. McPartland &
                     Spota, 17-CR-587 (JMA)

                     Thank you.
I confirm that this information will be
treated as subject to the
confidentiality order.

Can you also pls advise of the dates of
any attorney proffers or counsel
meetings with the government on
Hickey’s behalf?

Best,

Larry




Larry H. Krantz
KRANTZ & BERMAN LLP
747 Third Avenue, 32nd FL
New York, New York 10017
212-661-0009
www.krantzberman.com

WHITE PLAINS OFFICE:
140 Grand Street
White Plains, NY 10601

*WHITE-COLLAR CRIMINAL DEFENSE
*COMPLEX BUSINESS LITIGATION
*FINRA AND SEC MATTERS
*EMPLOYMENT LITIGATION

Web bio:

http://www.krantzberman.com/attorneys/larry-
krantz/

The above message is from an
attorney and may be legally
privileged or otherwise confidential.
If received in error, please delete
immediately and notify sender.
Thank you.

From: Gatz, Lara (USANYE)
<Lara.Gatz@usdoj.gov>
Sent: Monday, August 5, 2019 4:35
PM
To: Vinegrad, Alan
<avinegrad@cov.com>; Larry Krantz
<lkrantz@krantzberman.com>; Lisa
Cahill <lcahill@krantzberman.com>;
Monju, Erin <emonju@cov.com>;
Brad Gershel
<gershelb@ballardspahr.com>
Cc: Geraci, Justina (USANYE)
<Justina.Geraci@usdoj.gov>;
Durham, John (USANYE)
<John.Durham2@usdoj.gov>
Subject: US v. McPartland & Spota,
17-CR-587 (JMA)


All, James Hickey was
served with a federal
grand jury subpoena on
10/30/15, 12/01/15 and
12/04/15.

Hickey was interviewed
by the government on
12/01/15, 12/04/15,
12/07/15, 12/10/15,
12/15/15, 01/28/16,
06/13/16, 07/07/16,
08/25/16, 12/08/16,
01/18/17, 01/18/17,
01/18/17, 10/02/17,
10/26/17 and 04/17/18.
 Hickey plead guilty on
1/15/16.

We are providing this
information pursuant to
the previously entered
Protective Order. Please
confirm you agree that
this information is
subject to such. Thank
you.

On Aug 3, 2019, at 11:10 AM, Larry
Krantz <lkrantz@krantzberman.com>
wrote:

      AUSA’s:

      We are preparing our
      response to your July
      31st letter regarding
      James Hickey’s medical
      records. In that regard,
we ask that you
promptly disclose to us
the dates of Hickey's
receipt of a federal
subpoena, the dates of
all of his proffers with
the government
(whether attorney
proffers or direct client
proffers), and the date
of his guilty plea. The
relevance of this
information is self-
evident, particularly in
light of footnote 4 of
your letter -- which
notes Hickey’s receipt of
a subpoena,
cooperation with the
government and guilty
plea, but fails to date
these events.

We are hoping to file
our response within a
few days, so your
prompt attention to this
request will be greatly
appreciated.

Larry


Larry H. Krantz
KRANTZ & BERMAN LLP
747 Third Avenue, 32nd
FL
New York, New York
10017
212-661-0009
www.krantzberman.com

WHITE PLAINS OFFICE:
140 Grand Street
White Plains, NY 10601

*WHITE-COLLAR
CRIMINAL DEFENSE
*COMPLEX BUSINESS
LITIGATION
*FINRA AND SEC
MATTERS
*EMPLOYMENT
LITIGATION

Web bio:
http://www.krantzberman.com/attorneys/larry-
krantz/

The above message is
from an attorney and
may be legally privileged
or otherwise
confidential. If received
in error, please delete
immediately and notify
sender. Thank you.


From: Geraci, Justina
(USANYE)
<Justina.Geraci@usdoj.gov>
Sent: Saturday, August
3, 2019 9:46 AM
To: Vinegrad, Alan
<avinegrad@cov.com>;
Lisa Cahill
<lcahill@krantzberman.com>;
Brad Gershel
<gershelb@ballardspahr.com>;
Monju, Erin
<emonju@cov.com>;
Larry Krantz
<lkrantz@krantzberman.com>
Cc: Durham, John
(USANYE)
<John.Durham2@usdoj.gov>;
Gatz, Lara (USANYE)
<Lara.Gatz@usdoj.gov>
Subject: US v.
McPartland & Spota, 17
Cr. 587 (JMA): Letter re:
Electronic Data for
Additional Custodians

Counsel: Please find
attached the
Government’s letter
concerning electronic
materials for additional
custodians.

Thanks, and best,
Justina




Justina L. Geraci
Assistant United States
Attorney
United States Attorney's
Office
Eastern District of New York

Long Island Criminal Division
610 Federal Plaza
Central Islip, New York
11722
Tel: (631) 715-7835
Fax: (631) 715-7920
justina.geraci@usdoj.gov
